Case 14-32380        Doc 53     Filed 02/21/19     Entered 02/21/19 11:27:35          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 14-32380
         Gregory L Leiter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/04/2014.

         2) The plan was confirmed on 10/24/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/12/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,700.00.

         10) Amount of unsecured claims discharged without payment: $128,224.50.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-32380      Doc 53       Filed 02/21/19    Entered 02/21/19 11:27:35                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $39,396.96
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                  $39,396.96


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,348.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,935.16
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,283.16

 Attorney fees paid and disclosed by debtor:               $1,652.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BUSEY BANK                     Unsecured     92,653.39     66,309.20        66,309.20       3,978.55        0.00
 COMENITY BANK                  Unsecured      2,044.00       2,044.86         2,044.86        122.69        0.00
 ECMC                           Unsecured     87,227.00     87,627.94        87,627.94       5,257.68        0.00
 FIRSTMARK SERVICES             Unsecured     24,995.00       5,322.65         5,322.65        319.36        0.00
 FIRSTMARK SERVICES             Unsecured           0.00    16,691.75        16,691.75       1,001.51        0.00
 FIRSTMARK SERVICES             Unsecured           0.00      3,313.22         3,313.22        198.79        0.00
 GAIL L LEITER                  Priority            0.00           NA               NA            0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority       3,985.60       3,157.94         3,157.94      3,157.94        0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         417.10           417.10          25.03       0.00
 INTERNAL REVENUE SERVICE       Priority      24,030.00     20,732.69        20,732.69      20,732.69        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       3,470.84         3,470.84        208.25        0.00
 NISSAN MOTOR ACCEPTANCE CORP   Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,563.00       1,563.13         1,563.13          93.79       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         292.00        292.00           292.00          17.52       0.00
 WALMART                        Unsecured         323.00           NA               NA            0.00       0.00
 WEST PUBLISHING CORP           Unsecured     15,065.52            NA               NA            0.00       0.00
 IMPACT NETWORKING              Unsecured      3,000.00            NA               NA            0.00       0.00
 NW RADIOLOGY ASSOC             Unsecured         129.00           NA               NA            0.00       0.00
 AREA WIDE REPORTING SERVICE    Unsecured      4,200.00            NA               NA            0.00       0.00
 CAVALRY PORTFOLIO SERVICES     Unsecured         651.00           NA               NA            0.00       0.00
 CAVALRY PORTFOLIO SERVICES     Unsecured         350.00           NA               NA            0.00       0.00
 CHASE                          Unsecured     17,685.00            NA               NA            0.00       0.00
 CHASE                          Unsecured      2,587.00            NA               NA            0.00       0.00
 CHASE                          Unsecured         883.00           NA               NA            0.00       0.00
 CITIBANK                       Unsecured      8,569.00            NA               NA            0.00       0.00
 IC SYSTEM                      Unsecured         245.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-32380       Doc 53   Filed 02/21/19    Entered 02/21/19 11:27:35               Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim        Claim        Claim         Principal       Int.
 Name                           Class    Scheduled     Asserted     Allowed          Paid          Paid
 VERITEXT CHICAGO            Unsecured      3,758.66           NA             NA           0.00        0.00
 PITNEY BOWES                Unsecured      1,127.02           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                 $0.00               $0.00
       Mortgage Arrearage                                $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                           $0.00                 $0.00               $0.00
       All Other Secured                                 $0.00                 $0.00               $0.00
 TOTAL SECURED:                                          $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $0.00             $0.00                    $0.00
        Domestic Support Ongoing                        $0.00             $0.00                    $0.00
        All Other Priority                         $23,890.63        $23,890.63                    $0.00
 TOTAL PRIORITY:                                   $23,890.63        $23,890.63                    $0.00

 GENERAL UNSECURED PAYMENTS:                      $187,052.69        $11,223.17                    $0.00


 Disbursements:

        Expenses of Administration                       $4,283.16
        Disbursements to Creditors                      $35,113.80

 TOTAL DISBURSEMENTS :                                                                   $39,396.96




UST Form 101-13-FR-S (9/1/2009)
Case 14-32380        Doc 53      Filed 02/21/19     Entered 02/21/19 11:27:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
